Name: Commission Regulation (EC) No 629/95 of 23 March 1995 laying down detailed rules for the application to milk and milk products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R0629Commission Regulation (EC) No 629/95 of 23 March 1995 laying down detailed rules for the application to milk and milk products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 Official Journal L 066 , 24/03/1995 P. 0006 - 0010COMMISSION REGULATION (EC) No 629/95 of 23 March 1995 laying down detailed rules for the application to milk and milk products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer (1), and in particular Article 3 thereof,Whereas, as a result of the accession of Austria, Finland and Sweden, Regulation (EC) No 3379/94 opened autonomous tariff quotas for 1995 in order to ensure, temporarily, compliance with the undertakings relating to the adjustment of the concessions granted for certain agricultural products to Hungary and Bulgaria (among other countries), and pending the conclusion of additional protocols to the Agreements with those countries; whereas the new quotas are without prejudice to the import arrangements provided for in the said Agreements between the Community and those countries;Whereas the said Regulation introduces for 1995 arrangements for the reduction of or exemption from import levies on certain products, including milk and milk products; whereas detailed rules of application should be adopted with a view to administering the arrangements concerned; whereas those detailed rules are either supplementary to, or derogate from, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 340/95 (3);Whereas, in order to ensure proper administration of imports, a security should be required for applications for import licences and certain conditions be laid down as regards applications for licences; whereas the fixed amounts should be staggered over the year and the procedure for awarding licences as well as their term of validity should be specified;Whereas continuous access to the said fixed amounts should be ensured for all Community importers and the reduced levy should be applied consistently to all imports of the products in question in all the Member States until the fixed amounts are exhausted; whereas the necessary measures should be taken to ensure efficient Community administration of these fixed amounts and, because of the risk of speculation in particular, access by importers to the said scheme should be subject to compliance with specific conditions; whereas this method of administration requires close cooperation between the Member States and the Commission;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Within the framework of the arrangements provided for in Article 1 of Regulation (EC) No 3379/94, all imports into the Community of milk products originating in Hungary and Bulgaria falling within the CN codes listed in Annex I hereto shall be subject to the presentation of import licences issued and applied for under the terms set out herein.The quantities of products to which these arrangements apply and the rates of reduction in the levies shall be those listed in Annex I hereto.Article 2 The quantities referred to in Annex I shall be staggered as follows:- 33 % in the period 1 April to 30 June,- 33 % in the period 1 July to 30 September,- 34 % in the period 1 October to 31 December.Article 3 For the purposes of the import arrangements referred to in Article 1, the following provisions shall apply:(a) at the time applications are submitted, applicants for import licences must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in milk or milk products with third countries for at least the last 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime;(b) licence applications may relate to only one of the CN codes listed in Annex I hereto in the case of a product originating in one of the two countries covered by this Regulation.Licence applications must relate to at least 10 tonnes and to a maximum of 25 % of the quantity available for the product concerned for the period as specified in Article 2 for which the application for a licence is lodged;(c) Section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indicated;(d) Section 20 of licence applications and licences shall show one of the following:Reglamento (CE) n ° 629/95,Forordning (EF) nr. 629/95,Verordnung (EG) Nr. 629/95,Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 629/95,Regulation (EC) No 629/95,RÃ ¨glement (CE) n ° 629/95,Regolamento (CE) n. 629/95,Verordening (EG) nr. 629/95,Regulamento (CE) n º 629/95,FÃ ¶rordning (EG) nr 629/95,Asetus (EY) N:o 629/95;(e) Section 24 of licences shall show one of the following:ReducciÃ ³n de la exacciÃ ³n reguladora establecida en el Reglamento (CE) n ° 629/95,NedsÃ ¦ttelse, jf. forordning (EF) nr. 629/95, af importafgiften,ErmÃ ¤Ã igung der AbschÃ ¶pfung gemÃ ¤Ã  der Verordnung (EG) Nr. 629/95,Ã Ã ¥Ã Ã ¹Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¤Ã ¡Ã ³Ã ¬Ã ¯Ã ½ Ã ¼Ã °Ã ¹Ã ² Ã °Ã ±Ã ¯Ã ¢Ã «Ã Ã °Ã ¥Ã ´Ã ¡Ã © Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 629/95,Levy reduced in accordance with Regulation (EC) No 629/95,RÃ ©duction du prÃ ©lÃ ¨vement prÃ ©vue par le rÃ ¨glement (CE) n ° 629/95,Riduzione del prelievo a norma del regolamento (CE) n. 629/95,Heffing verlaagd overeenkomstig Verordening (EG) nr. 629/95,ReduÃ §Ã £o do direito nivelador prevista no Regulamento (CE) n º 629/95,NedsÃ ¤ttning av importavgiften enligt fÃ ¶rordning (EG) nr 629/95,Asetuksessa (EY) N:o 629/95 sÃ ¤Ã ¤detty maksun alennus.Article 4 1. Licence applications may be lodged only during the first 10 days of each period as specified in Article 2.2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other applications under the import arrangements referred to in Article 1, in respect of the current period, concerning the same product by code and country of origin in the Member State in which his application is lodged or in other Member States; where the same interested party submits more than one application relating to the same product, all applications from that person shall be inadmissible.3. The Member States shall notify the Commission, on the third working day following the end of the application submission period, of applications lodged for each of the products listed in Annex I. Such notification shall comprise the list of applicants, the quantities applied for by CN code and the countries of origin. All notifications, including notifications of nil applications, shall be made by telex or fax on the working day stipulated, in accordance with the model set out in Annex II hereto where no application is made and with the models set out in Annexes II and III where applications have been made.4. The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3.If quantities in respect of which licences have been applied for exceed the quantities available in respect of each CN code and country of origin, the Commission shall fix a single percentage reduction in the quantities applied for. If the quantity obtained by applying that percentage is deemed insufficient by the applicant, he may refrain from using the licence. In that case he shall notify the competent authority of this decision within three working days following publication of the decision referred to in the previous subparagraph. The competent authority shall inform the Commission forthwith of the details of this notification.Where the overall quantity for which applications have been submitted is less than the quantity available in respect of each CN code and country, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period.5. The licences shall be issued as soon as possible after the Commission has taken its decision.Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 60 days from the date of actual issue.However, licences shall not be valid after 31 December of the year in which they are issued.Import licences issued pursuant to this Regulation shall not be transferable.Article 6 A security of ECU 36,23 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1.Article 7 Without prejudice to this Regulation, Regulation (EEC) No 3719/88 shall apply.However, Article 8 (4) of that Regulation notwithstanding, the quantity imported pursuant to this Regulation may not exceed that indicated in Sections 17 and 18 of the import licence. The figure '0` shall be entered to that effect in Section 19 of the said licence.Article 8 The products shall be placed in free circulation on presentation of an EUR1 certificate issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreement.Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 366, 31. 12. 1994, p. 3.(2) OJ No L 331, 2. 12. 1988, p. 1.(3) OJ No L 39, 21. 2. 1995, p. 1.ANNEX I Products originating in Bulgaria Levy exemption from 1 January 1995>TABLE>Products originating in Hungary Levy reduction of 60 % from 1 January 1995>TABLE>ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 629/95(Page / )COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/1 - MILK AND MILK PRODUCTSREQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES / WITH EXEMPTION . . . QUARTER 1995Date:Member State: Commission Regulation (EC) No . . . . /95Sender:Contact:Telephone No:Telefax No:Number of pages:Order No of requests:Total quantity requested (in tonnes):>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 629/95(Page / )COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/1 - MILK AND MILK PRODUCTSREQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES / WITH EXEMPTION . . . QUARTER 1995Order No: Member State:CN code No Declarer (Name and address) Quantity (tonnes) Country of originTotal tonnes . . . . . ., order No . . . . . .>END OF GRAPHIC>